Citation Nr: 0304146	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from February 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  Service medical records do not reflect complaints or 
findings indicative of hearing loss.

2.  The veteran's first documented post-service diagnosis of 
bilateral hearing loss was in 1999.

3.  There is no competent evidence of record relating the 
veteran's current bilateral hearing loss to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the October 2000 statement of the case, the 
August 2002 supplemental statement of the case (SSOC), and 
associated correspondence issued since the veteran filed his 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Additionally, the veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.

Further, the veteran was advised of the specific VCAA 
requirements in a letter sent to him and his representative 
in April 2002.  The RO also advised the veteran of the 
evidence obtained and considered in deciding his claim in the 
SSOC issued in August 2002.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West 2002)).  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual background

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in April 1944, 
and a separation medical examination in January 1946, his 
hearing acuity was reportedly 15/15, bilaterally.  

The record contains a private audiogram from Sears Hearing 
Aid Center conducted in March 1999.  The pure tone results 
were recorded in a graph and the report did not include a 
written narrative of the audiologist's findings or speech 
recognition test results.  On a separate memorandum, it was 
noted that veteran had conductive hearing loss due to loud 
noise.  

In a statement received in August 1999, a former comrade of 
the veteran stated that he and the veteran were aboard the 
USS Bremerton from 1945 to 1946.  They were assigned to a 
working party dumping refuse by the ship's fantail during a 
training exercise in which the ship was firing 8-inch guns at 
targets.  It was asserted that, during that time they were 
exposed to loud noise exposure.  

The record contains a private audiogram from North Texas, 
Ear, Nose, and Throat Associates conducted in November 2000.  
The pure tone results were recorded in a graph.  Nonetheless, 
the report included a written narrative of the audiologist's 
findings, and speech recognition test results were recorded.  
The interpretation was as follows: right ear, within normal 
limits, falling to severe and rising to moderate/severe, 
sensorineural hearing loss; left ear, mild, sloping to 
severe, sensorineural hearing loss.  It was noted that 
veteran had conductive hearing loss due to loud noise.  The 
examiner stated that there were several possible causes of 
hearing loss, with noise exposure placed very high on the 
list.  Noise exposure could cause damage, which may or may 
not have presented itself immediately.  The examiner also 
noted that the veteran's hearing loss was severe enough to 
fall within 38 C.F.R. § 3.385 guidelines.  

The veteran was accorded a VA audiological examination in 
March 2002.  He stated that he had served in combat and had 
noise exposure during active duty.  Subsequent to active 
duty, he had served as a police officer for 25 years.  He 
complained of bilateral, progressive hearing loss.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

60
50
65
70
LEFT

55
55
55
75

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner diagnosed bilateral mild 
to severe high frequency sensorineural hearing loss.  The 
examiner further indicated that, since the veteran indicated 
that he was not aware of loss of hearing while on active 
duty, and since the medical examination at the time of 
release from active duty indicated that the veteran's hearing 
was normal, it is not likely that his current hearing loss is 
related to exposure to acoustic trauma while on active duty.  

III.  Pertinent Law and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The Court of Veterans Appeals, in Hensley, supra, indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . ."  Id. at 160, quoting Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

IV.  Legal analysis

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim for service connection for 
bilateral hearing loss, because the most competent and 
probative evidence does not establish that the veteran's 
current hearing loss is related to service.  His service 
medical records are without any reference to hearing loss.  
Indeed, bilateral hearing loss was not first noted until 
approximately 50 years following service discharge.

This determination was supported in the opinion of VA 
examiner in the March 2002 report.  After a careful review of 
the claims file the examiner clearly expressed the opinion 
that there is no reasonable likelihood that the veteran's 
current hearing loss is related to exposure to acoustic 
trauma while on active duty.

The appellant proffered medical evidence from North Texas 
Ear, Nose, and Throat Associates, which indicated that there 
were several possible causes of hearing loss, with noise 
exposure placed very high on the list.  Moreover, medical 
evidence from Sears Hearing Aid Center indicated that the 
veteran had conductive hearing loss due to loud noise.  
However, none of the above medical evidence related the 
veteran's current hearing loss to noise exposure during his 
active service in the Navy, which concluded in 1946.  

The medical evidence must be weighed against the other 
evidence, which is of record, such as the opinion from VA 
medical examiner, which is quoted above.  The VA medical 
opinion has substantially greater probative weight on the 
issue in question, since it specifically indicates that the 
veteran's medical records had been reviewed.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be 
placed on one physician's opinion than another's depending 
upon factors such as the reasoning articulated, and whether 
or not and the extent to which review of prior clinical 
records and other evidence was undertaken).

The Board finds the March 2002 examiner's opinion highly 
credible, due to the rationale for such opinion proffered.  
The March 2002 VA medical opinion, based upon a review of the 
veteran's service medical records as well as audiological 
evaluation, declined to state that it is at least as likely 
than not that the veteran's bilateral hearing loss is related 
to his service.  Given that examiner's review of the 
preceding medical records, the Board finds this opinion to be 
of high probative value.

In light of the above, the Board finds that the weight of the 
probative evidence of record is against a finding that 
bilateral hearing loss is related to service.  Therefore, the 
claim of service connection for bilateral hearing loss must 
be denied.

Moreover, the appellant's own opinions and statements linking 
his hearing loss to service are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the appellant's claim of entitlement to 
service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

